DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application filed on January 17, 2019.

Claim Objections
Claims 3 and 4 are objected to because of the following informalities: 
In claim 3 at line 1 after “of” and before “wherein”, it is suggested to insert a space in between “claim” and “1” in “claim1”.  
SEE ALSO claim 4 at line 1 and the recitation of “claim1”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites “determining substitutes and a quantity of the substitutes for the onion and garlic” at line 3.  Since line 2 of the claim recites “a food item containing at least one of onion and garlic”, which is interpreted as the food item having onion OR garlic OR both onion and garlic, it is unclear if substitutes for both onion AND garlic are required as recited at line 3.  Therefore, the scope of the claim is indefinite.
SEE ALSO independent claim 9 (lines 2-3).
Claim 1 also recites “substantially maintain the taste profile of the food item created by the recipe” at line 4.  It is unclear what exactly is encompassed by the taste profile, how it is measured, and exactly how it is substantially maintained.  The specification fails to provide any reasonably clear and exclusive guidance or boundaries for substantially maintaining the taste profile of the food item.  Additionally, the flavor profile depends solely on the subjective opinion of the person sampling the food item.  Therefore, the scope of the claim is indefinite.  
SEE ALSO independent claim 9 (line 4) and independent claim 15 (lines 5-6)
Claim 1 further recites “A method of creating a FODMAP diet friendly food” at line 1.  It is unclear if the recitation in the preamble is an intended use.  The body of the claim makes no mention of a FODMAP diet friendly food, nor does the body provide any clear steps of making the FODMAP diet friendly food.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).  See also the recitation of “determining substitutes and a quantity of the substitutes for the onion and garlic to substantially maintain the taste profile of the food item created by the recipe”… and “providing and preparing the substitutes for inclusion in the recipe” at lines 3-4 and 7 of claim 1 as it is unclear if the food item is required to be prepared and exactly what specific step(s) are necessary to be performed in the recipe.  Therefore, the scope of the claim is indefinite.  
SEE ALSO independent claim 9 and independent claim 15
Claim 4 recites “wherein preparing the substitutes includes removing the essential oils from the FODMAP diet friendly onion substitute”, and this claim depends upon claim 1.  It is unclear if the separated essential oils OR the FODMAP diet friendly onion substitute without the essential oils is used as the substitutes.  Therefore, the scope of the claim is indefinite.
SEE ALSO claim 12, which depends upon claim 9, and the recitation of “wherein preparing the substitutes includes removing the essential oils from the FODMAP diet friendly garlic substitute”
SEE ALSO
The recitation of “the FODMAP diet friendly garlic substitute” at line 1 of claim 13, which depends upon claim 1, lacks antecedent basis as there is no mention of a FODMAP diet friendly garlic substitute anywhere in claim 1.  Therefore, the scope of the claim is indefinite.
SEE ALSO claim 14 (line 1).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6-10, 15, 16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Calm Belly Kitchen, “The Ultimate Low-FODMAP Guide to Flavor without Onion and Garlic” (hereinafter “Calm Belly Kitchen”).
With respect to claims 1 and 9, Calm Belly Kitchen teaches a recipe for mirepoix comprising carrot, celery, and onion/garlic (providing a recipe for a food item containing at least one of onion and garlic).  In the FODMAP version of the recipe, 1 part of chopped leeks (the green tops) (FODMAP diet friendly onion substitute and FODMAP diet friendly garlic substitute) replaces onion/garlic in the mirepoix recipe (determining substitutes and quantity of the substitutes for the onion and garlic and providing and preparing the substitutes).  The prepared foods are incredibly flavorful (P1, 2nd 
Regarding claims 2 and 10, Calm Belly Kitchen teaches the leeks are chopped (P4, 6) The Trinity, FODMAP-Style).
With respect to claims 6-8, Calm Belly Kitchen teaches leek tops (green part), scallion tops (green part), and chives may be used to replace onion and garlic in the recipe (P1, bottom – P2, top; P3, entire; and P4, top and 5th-9th paragraphs).
Regarding claim 15, Calm Belly Kitchen teaches a recipe for mirepoix comprising carrot, celery, and onion/garlic (identifying a recipe for a food item containing at least one FODMAP diet unfriendly food ingredient).  In the FODMAP version of the recipe, 1 part of chopped leeks (the green tops) (FODMAP diet friendly onion substitute and FODMAP diet friendly garlic substitute) replaces onion/garlic in the mirepoix recipe (determining substitutes and quantity of the substitutes for the FODMAP diet unfriendly food ingredient and providing and preparing the substitutes).  The prepared foods are incredibly flavorful (P1, 2nd paragraphs; P1, bottom – P2, top; P3, 1) Leek Tops; and P4, 6) The Trinity, FODMAP-Style).
With respect to claim 16, Calm Belly Kitchen teaches the leeks are chopped (P4, 6) The Trinity, FODMAP-Style).
Regarding claims 19 and 20, Calm Belly Kitchen teaches leek tops (green part), scallion tops (green part), and chives may be used to replace onion and garlic in the recipe (P1, bottom – P2, top; P3, entire; and P4, top and 5th-9th paragraphs).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Calm Belly Kitchen, “The Ultimate Low-FODMAP Guide to Flavor without Onion and Garlic” (hereinafter “Calm Belly Kitchen”) as applied to claims 1, 9, and 15 above, and further in view of Thermomix Recipe Community, “Low FODMAP Vegetable Stock Paste” (hereinafter “Thermomix Recipe Community”).
Regarding claims 3, 11, and 17, Calm Belly Kitchen does not expressly disclose the replacements of garlic and onion (substitutes) are pulverized into a slurry or paste.
Thermomix Recipe Community teaches preparing a low FODMAP vegetable stock paste comprising celery, carrots, and a bunch of green tops leeks.  The 
Based upon the fact that Thermomix Recipe Community and Calm Belly Kitchen (P4, 6) The Trinity, FODMAP-Style) teach similar combinations of ingredients and a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the function of the combination, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Thermomix Recipe Community, to prepare a paste of the replacements of garlic and onion (substitutes) in the method of Calm Belly Kitchen with the expectation of successfully preparing a low FODMAP food product.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.)

Claims 4, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Calm Belly Kitchen, “The Ultimate Low-FODMAP Guide to Flavor without Onion and Garlic” (hereinafter “Calm Belly Kitchen”) as applied to claims 1, 9, and 15 above, and further in view of Mnayer et al., “Chemical Composition, Antibacterial, and Antioxidant Activities of Six Essential Oils from the Alliaceae Family” (hereinafter “Mnayer”).
With respect to claims 4, 12, and 18, Calm Belly Kitchen does not expressly disclose removing the essential oils from the FODMAP diet friendly onion substitute or the FODMAP diet friendly garlic substitute.
Mnayer teaches extracting essential oils from leeks and chives and utilizing the essential oils as food additives (Abstract; P20036, 1st paragraph).
Based upon the fact that Calm Belly Kitchen and Mnayer similarly teach preparing foodstuff with leeks and chives, Mnayer teaches these vegetables are appreciated due to their flavor and the essential oils may be used in cooking (P20035, Introduction; and P20050, 2nd paragraph), and Calm Belly Kitchen teaches the FODMAP recipe is flexible (P4, bottom), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, given the teachings of Mnayer, to select essential oils of leeks and chives in the method of Calm Belly Kitchen 
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.

Claims 5, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Calm Belly Kitchen, “The Ultimate Low-FODMAP Guide to Flavor without Onion and Garlic” (hereinafter “Calm Belly Kitchen”) as applied to claim 1 above, and further in view of Caroline Homan, “Recipe Substitutions:  Ramps, Chives, Scallions, Spring Onions, Garlic Scapes” (hereinafter “Homan’).
With respect to claims 5, 13, and 14, Calm Belly Kitchen does not expressly disclose the FODMAP diet friendly onion substitute includes green spring onion tops of the FODMAP diet friendly garlic substitute includes ramp leaves or garlic scapes.
Homan teaches garlic and onions can be substituted with ramp leaves, chives, scallions, green tops of spring onions, and garlic scapes  (P1-P2).
Based upon the fact that Calm Belly Kitchen and Homan similarly teach substituting onion and garlic, Homan teaches playing around with the substitutes to obtain a flavor that you like (P2, 5th paragraph), and Calm Belly Kitchen teaches the FODMAP recipe is flexible (P4, bottom), it would have been obvious to one of ordinary Homan, to select ramp leaves, green tops of spring onions, and garlic scapes in the method of Calm Belly Kitchen based in their suitability of their intended use with the expectation of successfully preparing an organoleptically desirable food product.  The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07).
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN-COLEMAN whose telephone number is (571)270-1153.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793